Title: From George Washington to Lieutenant Colonel John Taylor or Major Samuel Hayes, 10 October 1779
From: Washington, George
To: Hayes, Samuel,Taylor, John


        
          Sir
          Head Quarters West Point 10th Octobr 1779
        
        It is yet a matter of uncertainty whether His Excellency the Count D’Estaing will come to the Northward with intent to operate, or return to the West Indies. Should he determine upon the former and

New York should be the object, the possession of Staten Island will be absolutely necessary: to accomplish which, we should be previously well informed of the Strength of the Enemy upon it—what Works they have erected—where they are situated—how constructed, and particularly whether they have any Bomb proofs in them. The numbers of the enemy upon the Island will probably vary almost daily, and new Works be often raised, or old ones demolished. I would therefore wish you to endeavour to lay a train for extending your correspondence with the Island so as to recieve, every day or two, an account from one or the other of all occurrences that may have happened. Be pleased to direct them to enquire particularly where the Boats for the use of the troops are kept and what number they generally have there. The time when a thorough knowledge of the above points will be materially necessary, will be the moment of the Counts arrival. Could you obtain them with precision then and send off a Copy to Count D’Estaing informing him of your Rank and that it is done at my request, it may be of the greatest service to him: A Copy of the same you will be pleased to transmit to me: Such intelligence as you can collect in the mean time, be pleased to forward as usual—The less that is said of an expectation of Count D’Estaing the better.
        I shall be glad to be informed of the strength of your Regt. I am Sir Yr most obt Servt
        
          Go: Washington
        
      